Crownhart, J.
An examination of the evidence in this case satisfies this court that the verdict is sustained thereby.
There can be no question but that it was the duty of the appellant to reasonably safeguard visitors to its park against dangers that might be reasonably foreseen. The .ball game being played was played partially by professionals. The appellant might reasonably have foreseen that a foul ball would be batted so as to reach the highway along which *629visitors were invited to pass, only ninety feet distant from the batter’s plate. The facts presented a case for the jury as to whether op not the defendant might reasonably have protected the public in this respect by changing the location of the baseball diamond, or by changing the location of their private highway, or by the use of wire netting or other guards.
There can be no serious claim that the respondent was guilty of contributory negligence, as she was on the highway and entirely ignorant of her danger. That is her testimony, and it is corroborated by the evidence of others and sustained by the verdict of the jury.
The case presents purely questions of fact, and the finding of the jury and the judgment thereon cannot be disturbed.
By the Court. — The judgment of the circuit court is affirmed.